J-A26009-21
                                2022 PA Super 31
    ESTATE OF: RICHARD A. CHENNISI,         :       IN THE SUPERIOR COURT OF
    DECEASED                                :            PENNSYLVANIA
                                            :
                                            :
                                            :
    APPEAL OF: LAUREN E. NEWMAN             :       No. 362 EDA 2021

                Appeal from the Order Entered January 12, 2021
       In the Court of Common Pleas of Chester County Orphans’ Court at
                            No(s): No. 1516-2003


BEFORE:      BOWES, J., STABILE, J., and McCAFFERY, J.

CONCURRING/DISSENTING OPINION BY McCAFFERY, J.:

                                                      FILED FEBRUARY 18, 2022

        I agree with the Majority’s disposition of Appellant Lauren E. Newman’s

third issue — that the September 11th Victim’s Compensation Fund (VCF)

award is subject to administration by the estate. However, with respect to

Ms. Newman’s first two issues, I would conclude we are bound by the holding

in Ambrosia v. Yerage, 572 A.2d 777 (Pa. Super. 1990), that the term

“statute,” when used in a Pennsylvania statute, refers only to a Pennsylvania

statute, and thus not to a federal statute. To this end, I would affirm the

holdings of the trial court that: (1) under 20 Pa.C.S. § 2102(2),1 the VCF


1   Section 2102(2) provides:

        The intestate share of a decedent’s surviving spouse is:

                                   *    *       *

            (2) If there is no surviving issue of the decedent but he is
        survived by a parent or parents, the first $ 30,000 plus one-half
        of the balance of the intestate estate. Notwithstanding the
        foregoing, in the case of a decedent who died as a result of the
J-A26009-21


award was not “paid pursuant to the Air Transportation Safety and System

Stabilization Act”2 (ATSSSA); and thus (2) the VCF award should be allocated

to the estate (Estate) of Richard A. Chennisi (Decedent), and not distributed

in full to Ms. Newman. Accordingly, I concur in part and dissent in part.

        I agree with the Majority that in order to determine whether the

reference, in 20 Pa.C.S. § 2102(2), to the federal ATSSSA includes

amendments to the ATSSSA, we must consider 1 Pa.C.S. § 1937(a),3 as well

as the term “statute.” I further agree with the Majority’s apt summary of

these statutes, as well as the Pennsylvania Statutory Construction Act,4 the

decision of our sister Court in Charter Hospital of Bucks County, Inc. v.



        terrorist attacks of September 11, 2001, a surviving spouse shall
        be entitled to 100% of any compensation award paid
        pursuant to the Air Transportation Safety and System
        Stabilization Act (Public Law 107-42, 115 Stat. 230).

20 Pa.C.S. § 2102(2) (emphasis added).

2   See 107 P.L. 42, 115 Stat. 230.

3   Section 1937(a) provides:

        A reference in a statute to a statute . . . includes the statute . . . with
        all amendments and supplements thereto and any new statute . . .
        substituted for such statute . . . , as in force at the time of application
        of the provision of the statute in which such reference is made, unless
        the specific language or the context of the reference in the provision
        clearly includes only the statute . . . as in force on the effective date of
        the statute in which such reference is made.

1 Pa.C.S. § 1937(1).

4   1 Pa.C.S. §§ 1501-3103.



                                        -2-
J-A26009-21


Commonwealth, Dep’t of Health, 534 A.2d 1125 (Pa. Cmwlth. 1987)

(Charter Hospital), and the federal Western District of Pennsylvania Court’s

decision in Cerutti v. Frito Lay, Inc., 777 F. Supp. 2d 920 (W.D.Pa. 2011).

      However, I respectfully disagree with the Majority’s determination that

this Court’s 1990 opinion in Ambrosia is not binding on this panel or

applicable to the issue before us. In Ambrosia, the plaintiff won a $14,950

judgment against the husband-and-wife defendants, which became a lien

against the defendants’ home. Ambrosia, 572 A.2d at 778. The defendants

subsequently filed a Chapter 7 bankruptcy in federal court. Id. Their home,

however, was not included in the bankruptcy estate, but instead permitted by

the bankruptcy court to be “abandon[ed]” from the estate, due to its lack of

“equity for the general creditors.” Id.

      After the bankruptcy matter concluded, the defendants’ home was

subject to Pennsylvania execution proceedings, and was accordingly sold at

sheriff’s sale for $21,200. The Ambrosia trial court denied the defendants’

claim for a $15,000 exemption, under federal bankruptcy laws, for the

proceeds of the sale. Ambrosia, 572 A.2d at 778. Instead, the trial court

granted the defendants a $300 exemption pursuant to Pennsylvania statute

42 Pa.C.S.A. § 8123(a) (“General monetary exemption.”). Id.

      On appeal, the defendants argued the trial court erred in not allowing

them to claim the $15,000 federal exemption in addition to the $300




                                     -3-
J-A26009-21


Pennsylvania exemption. Ambrosia, 572 A.2d at 779. They relied on 42

Pa.C.S.A. § 8121, which provided in part:

           (a) General Rule.— . . . [T]he exemptions from execution
       specified in this subchapter are in addition to any other
       exemptions from execution granted by any other statute.

Ambrosia, 572 A.2d at 779, quoting 42 Pa.C.S. § 8121(a) (emphasis added).

The defendants argued the phrase, “any other statute,” indicated the

legislature’s intent “to expressly authorize all of the Pennsylvania exemptions

in addition to any other exemptions from execution.” Ambrosia, 572 A.2d at

779.

       This Court disagreed, first reasoning, “The decision in this case turns on

the construction to be given the phrase ‘any other statute,’ contained in 42

Pa.C.S.A. § 8121.” Ambrosia, 572 A.2d at 779. The Court referred to the

definitional section of our Statutory Construction Act, Section 1991, which

defined the term “statute” as “[a]n act of the General Assembly, whether

under the authority of the Commonwealth or of the late Proprietaries of the

Province of Pennsylvania.” Id. at 780, quoting 1 Pa.C.S. § 1991. We held

the term “statute,” “whenever” used in a Pennsylvania statute, means a

Pennsylvania statute:

           When the legislature has so defined a word or phrase, we are
       bound by its definition. . . . Thus, as a matter of statutory
       construction, whenever a statute, such as 42 Pa.C.S.A. § 8121,
       employs the term “statute”, it cannot be construed to refer to
       anything other than statutes enacted by the Pennsylvania
       legislature.

           From this, we must conclude that the legislative intent in


                                      -4-
J-A26009-21


      § 8121 was to allow Pennsylvania residents additional exemptions
      from execution granted by any other Pennsylvania statute
      exclusive of Chapter 81, subchapter B. There is no support, as a
      matter of statutory construction, for [the defendants’] suggestion
      that the Pennsylvania legislature intended that the federal
      exemptions contained in 11 U.S.C.A. § 522(d) are to be made
      available to a debtor in a state execution proceeding.

Ambrosia, 572 A.2d at 779-80 (emphases added).                 This Court thus

“conclude[d] the trial court did not err in holding that § 8121 does not

authorize the use of federal bankruptcy exemptions in an execution

proceeding at the state level.” Id. at 780 (footnote omitted).

      The Ambrosia opinion was issued in 1990, 31 years ago, and remains

good law as it has not been criticized or reversed. It is well settled that “panel

opinions of this Court are binding precedent and we must follow them until

overruled by either this Court sitting en banc or by a higher court.”

Commonwealth v. Spease, 911 A.2d 952, 959 (Pa. Super. 2006).

      Ambrosia was positively relied upon in this Court’s 2002 decision in

Equitable Gas Co. v. Wade, 812 A.2d 715 (Pa. Super. 2002). In that case,

a public utility/gas company sued a customer for overdue gas bills. Id. at

716. The gas company also sought post-judgment interest at the rate of 18%,

citing both: (1) a tariff it received, from the Pennsylvania Public Utility

Commission, which permitted “up to 18% annual interest on delinquent

accounts;” and (2) a Public Utility Commission regulation “governing late

payments of utility bills.” Id. at 716, 717. The trial court entered a verdict




                                      -5-
J-A26009-21


in the gas company’s favor, but awarded post-judgment interest at the rate

of 6%, pursuant to 42 Pa.C.S. § 8101. Equitable Gas Co., 812 A.2d at 716.

      On appeal by the gas company, this Court considered 42 Pa.C.S.A.

§ 8101, which governed post-judgment interest and stated:

      Except as otherwise provided by another statute, a
      judgment for a specific sum of money shall bear interest at the
      lawful rate from the date of the verdict, or from the date of the
      judgment, if the judgment is not entered upon a verdict or award.

      42 Pa.C.S.A. § 8101 (emphasis added). The legal rate is 6% per
      year. 41 P.S. § 202.

Equitable Gas Co., 812 A.2d at 717. This Court rejected the gas company’s

reliance on the tariff and the regulation for seeking an 18% rate. Id. In so

holding, we relied on Section 1991’s definition of “statute” and the Ambrosia

decision, finding

      the simple reason that neither [the tariff nor the regulation] is a
      “statute,” as that term is defined by statutory and case law. “The
      term ‘statute’ specifically is defined in 1 Pa.C.S.A. § 1991 as ‘[a]n
      act of the General Assembly whether under the authority of the
      Commonwealth or of the late Proprietaries of the province of
      Pennsylvania.’” Ambrosia[, 572 A.2d at 780] (emphasis added).

Equitable Gas Co., 812 A.2d at 717.

      In the instant appeal, the Majority correctly points out that, unlike

Charter Hospital and Cerutti, the Ambrosia decision did not address

Section 1937. To reiterate, that section states, “A reference in a statute to a

statute . . . includes the statute . . . with all amendments and supplements

thereto and any new statute . . . substituted for such statute . . . .”. 1 Pa.C.S.

§ 1937(a). The Majority reasons that because Section 1937 was not at issue


                                      -6-
J-A26009-21


in either Ambrosia or Equitable Gas, those decisions offer “little guidance

in the instant appeal beyond demonstrating the applicability of § 1991. [ ]”

Majority Op. at 16 & n.8. The Majority further opines that Ambrosia’s “broad

pronouncement about the construction of statutes other than the one before

it . . .is non-binding dicta.” Id. at 17.

      I respectfully disagree with the Majority’s reasoning that Ambrosia’s

lack of discussion of Section 1937(a) renders Ambrosia’s holding irrelevant

or inapplicable on this panel.     While the question presented in this appeal

relates to amendments to the ATSSSA, the ultimate issue we must resolve is

whether the term “statute,” when used in a Pennsylvania statute: (1) refers

only to other Pennsylvania statutes; or (2) includes federal statutes.

      In reviewing the relevant statutory language, we may decide this

question without Section 1937, by looking simply to the definition of “statute”

within our Statutory Construction Act.        Statutory interpretation of Section

1937 likewise would ultimately direct us to the statutory definition of “statute.”

See 1 Pa.C.S. § 1937(a) (“A reference in a statute to a statute . . . includes

the statute . . . with all amendments and supplements thereto and any new

statute . . . substituted for such statute . . . .”).

      Ambrosia has resolved that question, albeit in the context of another

statute and area of law. Ambrosia concluded the term “statute,” as defined

in Section 1991, refers only to other Pennsylvania statutes. See Ambrosia,

572 A.2d at 780 (“[A]s a matter of statutory construction, whenever a statute



                                        -7-
J-A26009-21


. . . employs the term ‘statute’, it cannot be construed to refer to anything

other than statutes enacted by the Pennsylvania legislature.”). The opinion in

Equitable Gas likewise applied the Ambrosia holding to another statute and

area of law — 42 Pa.C.S.A. § 8101. See Equitable Gas Co., 812 A.2d at

717.

       The Majority also addresses the following emphasized portion of Section

1991, “The following words and phrases, when used in any statute . . . ,

unless the context clearly indicates otherwise, shall have the meanings

given to them in this section[.]” Majority Op. at 16, quoting 1 Pa.C.S. § 1991

(emphasis in Majority Op.). The Majority opines Section 1937 does include

such “context” that indicates the legislature’s intent for Section 1937 “to apply

to statutes and regulations other than those of the General Assembly.”

Majority Op. at 17. For ease of discussion, I set forth the provisions of Section

1937(a) in full:

       A reference in a statute to a statute or to a regulation issued
       by a public body or public officer includes the statute or
       regulation with all amendments and supplements thereto and any
       new statute or regulation substituted for such statute or
       regulation, as in force at the time of application of the provision
       of the statute in which such reference is made, unless the specific
       language or the context of the reference in the provision clearly
       includes only the statute or regulation as in force on the effective
       date of the statute in which such reference is made.

See 1 Pa.C.S. § 1937(a) (emphasis added).           Based on the emphasized

language above, the Majority opines the General Assembly intended that a

statute’s “reference to a law” includes not only the General Assembly’s own



                                      -8-
J-A26009-21


amendments, supplements, and replacements, “but also the laws of ‘any

public body or officer.” Majority Op. at 17 (emphasis added).

      I am not convinced by the Majority’s interpretation that a “public body

or officer” may also enact a statute.5 See 1 Pa.C.S. § 1937(a). As stated

above, in Equitable Gas, this Court rejected an argument that a regulation,

by the Public Utility Commission, was a “statute” within the definition of

Section 1991. See Equitable Gas Co. v. Wade, 812 A.2d at 717.

      In any event, as stated above, I agree with the Majority’s summaries of

the Commonwealth Court’s decision in Charter Hospital and the federal

district court’s decision in Cerutti. Notwithstanding the Majority’s opinion that

Ambrosia’s discussion, of the Section 1991 definition of “statute,” is dicta,

Majority Op. at 17, I believe we are bound by Ambrosia. Absent any reversal

of or pronouncement against Ambrosia by the Pennsylvania or United States

Supreme Court, or the Superior Court sitting en banc, that decision remains

binding authority on this panel. See Spease, 911 A.2d at 959. Furthermore,

to the extent that the language of Sections 1937 or 2102(2) — which are clear

on their face — could or should be phrased differently, I note the courts “may

not amend the statute but instead must examine the statute as drafted by the

legislature.” See Holland v. Marcy, 883 A.2d 449, 456-57 (Pa. 2005).


5 To this end, while the Majority would apply the phrase, “issued by a public
body or public officer,” to both a statute and a regulation, I would interpret
that phrase (“issued by a public body or public officer”) to modify only the
word “regulation.” See 1 Pa.C.S. § 1937(a).



                                      -9-
J-A26009-21


      Accordingly, I would hold that the phrase “statute,” as it appears in

Section 1937(a), refers only to a Pennsylvania statute, and not a federal

statute, such as the ATSSSA. See 1 Pa.C.S. §§ 1991, 1937(a); Ambrosia,

572 A.2d at 780. Thus, I would conclude the trial court did not err in finding:

(1) the VCF award in this matter was not “paid pursuant to the” ATSSSA,

under Section 2102(2); (2) the award is thus properly included as an asset in

Decedent’s Estate; and (3) Ms. Newman is not entitled to 100% of the award.

See Trial Ct. Op. at 8.

      For the foregoing reasons, I respectfully concur and dissent.




                                    - 10 -